Exhibit 99.2 JXB Guangzhou Panyu JinXinBaoElectronic Co, Ltd. Add: No.38 Huan Zhen Xi Road Dagang Town, Panyu, Guangzhou, China Tel: +8620-34936961 Fax: +8620-22865301 August 21, 2009 Via Overnight Delivery U.S. Food and Drug Administration Center for Devices and Radiological Health Document Mail Center - WO66-G609 10903 New Hampshire Avenue Silver Spring, MD 20993-0002 RE: Notice of Assignment and Request for Add to File for JXB Co., LTD Guangzhou 510(K) No: K080759 Ladies and Gentlemen: Pursuant to 21 CFR807-39(5)(i) this letter shall serve as official notification to the United States Food and Drug Administration that on August 21, 2009, JXB Co. LTD, Guangzhou, China ("Assignor"), assigned and transferredit's fulllegal right, title and interest in the following510(k) clearances to Sanomedics Development Corp., a Florida Corporation ("Assignee") located at 80 SW 8th Street, Suite 2180, Miami, FL 33130, USA. ● 510(k) No. K080759 Assignment of the aforementioned510(k) clearances will be confirmed by similar notice of assignment from Assignee. Assignee will forward appropriate establishment registration and device listing information under a separate cover within 30 days of the clearing of the transaction. If you have any questions, please call Ms. Sophia Xu at JXB Co., LTD Guangzhou. Assignor, JXB Co., LTD Guangzhou /s/ Ken Guo By: Mr. Ken Guo CEO/Owner
